DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 10 to 12, 14, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al (2004/0083973).
The Sakamoto et al reference teaches a method and product of a boron nitride layer, note entire reference.  The layer is grown by preparing a substrate and placing it in a chamber.  Gases are flowed into a plasma to create a reaction gas at temperatures of 400c, note para 0022.  The gases are source gases for boron nitride.  The layer is grown on  the substrate with a dielectric constant of less than 2.5. note paras 0022-0025.  The sole difference between the instant claims and the prior art is the operating frequency of 100 kHz.  However. In the absence of unexpected results, it would have been obvious to one of ordinary skill in  the art before the effective filing date of the instant invention to determine through routine experimentation the optimum, operable operating frequency in the Sakamoto et al reference in order to have a dielectric constant as there is a range of frequencies that are well known in the art. 
With regards to claim 2, the reference teaches a boron nitride layer with a ratio of 1:1.
With regard to claim 10, the Sakamoto et al reference teaches boron nitride which does have the Sp2 bond.
With regards to claim 11, the Sakamoto et al reference teaches a pure boron nitride layer, with no hydrogen.
With regards to claim 12, 14 and 19, the reference teaches the dielectric constant to be less then 2.5 which encompasses 2.3. and the range between 2.3 and 2.5 para 0023-0025
With regards to claim 18, the Sakamoto et al reference teaches using a microwave plasma, para 0022.
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al (2004/0083973).
The Sakamoto et al reference is relied on for the same reasons as stated supra, and differs from  the instant claims in the amount of pores in the BN. However. In the absence of unexpected results, it would have been obvious to one of ordinary skill in  the art before the effective filing date of the instant invention to determine through routine experimentation the optimum, operable amount of pores in the Sakamoto et al reference in order to produce the desired properties in the BN layer.
Claim(s) 5 to 7  and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al (2004/0083973) in view of Nguyen et al (j. of electrochemical).
The Sakamoto et al reference is relied on for the same reasons as stated supra, and differs from  the instant claims specific properties.  However, the Nguyen et al reference teaches a grown boron nitride layer with a density of less than 3 g/cm3, (instant claim 5). Further, a BN with a breakdown field between 4 and 10 (instant claims 6 and 7) and an energy band gap of less than 6 eV, note table II.  It would have been obvious to one of ordinary skill in the art to modify the Sakamoto et al reference by the teachings of the Nguyen et al reference to have the above properties of the boron nitride layer since the layers are grown under similar conditions.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al (2004/0083973).
The Sakamoto et al reference is relied on for the same reasons as stated supra, and differs from  the instant claims in the surface roughness of the BN. However. In the absence of unexpected results, it would have been obvious to one of ordinary skill in  the art before the effective filing date of the instant invention to determine through routine experimentation the optimum, operable surface roughness of the layer in the Sakamoto et al reference in order to have a smooth layer for further processing.
Claim(s) 13, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al (2004/0083973).
The Sakamoto et al reference is relied on for the same reasons as stated supra, and differs from  the instant claims in the crystallinity of the BN. However. In the absence of unexpected results, it would have been obvious to one of ordinary skill in  the art before the effective filing date of the instant invention to determine through routine experimentation the optimum, operable crystallinity of the BN in the Sakamoto et al reference in order to have different layers for different devices.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al (2004/0083973).
The Sakamoto et al reference is relied on for the same reasons as stated supra, and differs from  the instant claim in pretreating the substrate. However. In the absence of unexpected results, it would have been obvious to one of ordinary skill in  the art before the effective filing date of the instant invention to determine through routine experimentation the optimum, operable substrate pretreatment in the Sakamoto et al reference in order to a more uniform boron nitride layer.
			Examiners’ Remarks
The 2014/0340172 reference is merely cited of interest as showing the state of boron nitride growth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK

/ROBERT M KUNEMUND/             Primary Examiner, Art Unit 1714